Citation Nr: 1426200	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-16 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to April 1968, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issue of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability has been raised by the record, but has not been adjudicated by the AOJ.  See April 2011 letter from VA physician.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1976 rating decision, the RO denied the Veteran's original claim for service connection for headaches.  He did not appeal that decision or submit new and material evidence within the appeal period.  

2.  The evidence received since the February 1976 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a headache disability.

3.  The Veteran has a current migraine headache disability that was at least as likely as not incurred during active service.  


CONCLUSIONS OF LAW

1.  The February 1976 rating decision that denied the Veteran's original claim for service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Evidence received since the February 1976 rating decision is new and material and the claim of entitlement to service connection for a headache disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for entitlement to service connection for a headache disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  New and Material Evidence

The Veteran's original claim for service connection headaches was denied on the merits in a February 1976 rating decision.  The Veteran did not appeal the RO's decision.  Moreover, no additional evidence relevant to his claim was physically or constructively associated with the claims file within one year of the decision.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (interpreting 38 C.F.R. § 3.156(b)).  The February 1976 rating decision is, therefore, final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must relate to an element of the claim previously found to be missing and raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  The United States Court of Appeal for Veterans Claims (Court) has interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). 

At the time of the February 1976 rating decision, the relevant evidence of record included the Veteran's service treatment records (STRs), private treatment records dated between December 1970 and June 1974, and a January 1976 VA examination report.  The February 1976 decision was premised on a finding that the evidence did not show that the Veteran had headaches caused by service.  


Evidence obtained since the February 1976 rating decision consists of VA treatment records dated from August 2010 to January 2011, revealing the Veteran's ongoing complaints of headaches, and his report of continued headache symptomatology since his in-service injury; an April 2011 letter from a treating VA physician, noting that the Veteran had chronic severe headaches, and the physician's assessment that these headaches may well be related to his in-service injury; a February 2011 VA neurological examination report, noting the Veteran's report of headaches since the time of his in-service injury, and diagnosing migraine type, chronic daily headaches; a January 2013 treatment report from the Veteran's private primary care physician, noting the Veteran's report of having headaches since the time of his head injury, and diagnosing his headaches as posttraumatic cluster migraine headaches; and statements from the Veteran's wife and daughter, noting the Veteran's long history of headaches, and including his wife's report that he has had headaches since the in-service injury.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claim.  See Shade, 24 Vet. App. at 117-121.  This evidence is new and material, and therefore, the claim is reopened.

      II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as migraine headaches, when the disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  38 C.F.R. § 3.303(b). 

The Veteran has a current headache disability, diagnosed during his February 2011 VA examination as migraine type headaches.  The January 2013 private treatment report includes a diagnosis of posttraumatic cluster migraine headaches.  

The Veteran's STRs confirm that he suffered a closed head injury, when his vehicle struck a land mine, in May 1966.  Given the Veteran's record of combat, the provisions of 38 U.S.C.A. § 1154(b) are applicable.  These provisions create a presumption that a combat Veteran's reports of injuries sustained in combat are correct.  These provisions apply to an injury and the in-service consequences of that injury.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

The Veteran has reported multiple times that he has experience ongoing headaches since the time of his in-service injury.  In her April 2011 statement, his wife noted that she had known him since before his entry into active service and that he had been having headaches since his return from Vietnam.  

The reports provided by the Veteran and his wife are consistent with the medical evidence of record, including STRs and post-service treatment records.  Moreover, both the Veteran and his wife are competent to report on observations regarding the frequency and nature of his headache attacks, and their reports are not contradicted by other evidence of record.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Their reports are supported by a January 2013 opinion from the Veteran's private physician and an April 2011 opinion from his VA physician, that his current headaches are related to his in-service injury.

Although the February 2011 VA examiner opined that the Veteran's chronic headaches were less likely as not etiologically related to service, the examiner did not provide a clear rationale for this opinion, but rather appeared to rely only on one report in the Veteran's STRs, which he concluded did not support a finding of a TBI, and a perceived absence of complaints of or treatment for headaches in earlier treatment records.   This opinion has only minimal probative value.

Resolving reasonable doubt in the Veteran's favor; the elements of service connection are all demonstrated and service connection is granted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a headache disability is reopened.

Service connection for a headache disability is granted.


REMAND

In the February 2011 VA examination report, the examiner cited to the Veteran's STRs, noting that he was not rendered unconscious and that he was found to be neurologically intact at the time of his in-service accident, and observed that this narrative summary did not support a finding of a TBI under current criteria.  The examiner did not appear, however, to consider evidence outside of the Veteran's STRs, including the Veteran's and his wife's contentions that he suffered memory loss, including amnesia ever since the in-service injury.  The examiner also did not clearly indicate whether the Veteran had any current residual disability, other than headaches, that may be consistent with a TBI.  Thus, remand is required to address the discrepancies in the VA examination report. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA TBI examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should identify all current residuals of the in-service TBI.  

In providing this opinion, the examiner should discuss the reports of the Veteran and his wife regarding the circumstances of the in-service accident, and reports of memory loss, including amnesia, following the accident.

The examiner must provide reasons for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions rendered.  

3.  If the claim on appeal remains denied, issue a supplemental statement of the case, and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


